IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRUSTMARK NATIONAL                   NOT FINAL UNTIL TIME EXPIRES TO
BANK,                                FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-4687
v.

CLASSIC INVESTMENTS OF
FLORIDA MAGNOLIA, LLC
A/K/A CLASSIC
INVESTMENTS OF FLORIDA
MAGNOLIA, L.L.C., PETER
ABT, MICHAEL G. KENT,
CHARLES K. McEACHERN,
AND JOHN RITENOUR,

      Appellees.


____________________________/

Opinion filed April 21, 2016.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Stephen A. Pitre and Robert J. Powell of Clark, Partington, et al., Pensacola, for
Appellant.

D. Michael Chesser and Tara A. Hagan of Chesser & Barr, P.A., Shalimar, for
Appellees.


PER CURIAM.

      AFFIRMED.
WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.




                              2